Wardlaw, J.
/ concur in the result: and more than this the signing of an opinion never means, (as I thought was well understood,) which I take this occasion of repeating, because of something which was said to-day in the dissenting opinion that was read in the case of Fulmer v. Harmon.
Sometimes, when I would call attention to a doubtful proposition, which I have noticed in the reading of an opinion, I make some slight qualification of what might else seem to be my general approbation ; and sometimes I disavow altogether a ground which has been assumed in support of a conclusion which I approve. But according to the usual eourse of proceeding in the Court, every concurring Judge is often obliged to sign, without qualification, opinions which are different from what he would, himself, have written.— The Court, after discussion in consultation, settles the result of a case, and assigns to some member who has agreed to the result, the preparation of the opinion. He reads it in public: any dissenting opinion must, then, be read also, and the preparation of one, afterwards, is deemed improper: the *571Judges who approved the result, sign the opinion which has been read as the opinion of the Court, without pretending to scan the argument, and usually without any more exact knowledge of what has been written, than the public reading has afforded.
Under such circumstances, a Judge who signs, can hardly be responsible, even for the general grounds of the conclusion, much less for an erroneous observation, made in support of a ground which he is satisfied with.